The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Caddo county on a charge of having the possession of a still and were each sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The record discloses that at the time charged certain officers discovered a still on the premises of defendant R.A. Lowe, which at the time was being transported by defendant Thurman Lowe. They also found the place from which the still had just been removed. It had evidently been very recently in operation, as the fire had not been extinguished. The place where the still had been operated was about 150 yards from the residence of defendants. The defendants contend that the still had been owned and operated by one Franklin, a share cropper, and that it was being transported by defendant Thurman Lowe at the request of Franklin, and that defendant R.A. Lowe had no knowledge of its being on the premises. The jury evidently did not believe this testimony. *Page 293 
The judgment was rendered in August, 1927, and the appeal was lodged in this court in October, 1927. No briefs in support have been filed. No material error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.